An unpub|is|‘”ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPR,EME COURT OF THE STATE OF NEVADA

SATICOY BAY LLC SERIES 1013 No. 64927
ADOBE FLAT,

€Sppellant, F § L E D

JP MORGAN CHASE BANK, N.A.; AND

QUALITY LoAN SERVICE MAY ' 9 m
CORPORATION» 
Respondents. B., 

DEPUTY CLERK

ORDER DISMISSING APPEAL
The parties" April 16, 2014, stipulation to dismiss this appeal

is approved. The parties are to bear their own costs and fees. NRAP

42(b). Accordingly, we
/":~
  , C_J_

ORDER this appeal DISMISSE

  

cc: Hon. Abbi Silver, District Judge
Law Offices of Michael F. Bohn, Ltd.
Smith Larsen & Wixom
M\:Carthy & Ho]thus, LLP/Las Vegas
Eighth District Court C]erk

Su:=nEME Coum'
OF
NEvAnA

10.1947A